Exhibit 10.4

EMPLOYMENT AND CHANGE OF CONTROL AGREEMENT

This Agreement (“Agreement”) is entered into and effective as of March 13, 2013
(“Effective Date”), by and between Ameren Energy Resources Company, LLC (“AER”),
Ameren Corporation (as party to this Agreement only for purposes of Section 11.5
hereof), and Steven R. Sullivan (“Employee”).

WHEREAS, the Employee is currently employed by and provides services to the
Employer, and the Employer recognizes the valuable services that the Employee
has rendered and desires to be assured that the Employee will continue his
active participation in the business of AER;

WHEREAS, the Employee and the Employer desire to continue the Employee’s
employment on the terms contained herein;

NOW, THEREFORE, in consideration of the promises and the mutual agreements
contained herein, AER and the Employee hereby agree as follows:

1. Definitions. As used herein, the following words and phrases shall have the
following respective meanings unless the context clearly indicates otherwise.

(a) AER. Ameren Energy Resources Company, LLC and any successors thereto.

(b) Annual Bonus Award. The target annual cash bonus that the Employee is
eligible to earn for the year, if any, in which the Date of Termination occurs
(or, after a Change of Control and if greater, the target annual cash bonus that
the Employee was eligible to earn immediately prior to the Date of the Change of
Control) pursuant to the Company’s Executive Incentive Plan, the Ameren
Corporation 2006 Omnibus Incentive Compensation Plan, or any successor to either
such plan, or, following the Date of the Change of Control and if applicable,
any similar arrangement of AER or an applicable Employer.

(c) Annual Salary. The Employee’s regular annual base salary immediately prior
to the Date of Termination (or, after a Change of Control and if greater,
immediately prior to the Date of the Change of Control), including compensation
converted to other benefits under a flexible pay arrangement maintained by any
Employer or deferred pursuant to a written plan or agreement with any Employer.

(d) Benefits Period. The period beginning on the Employee’s Date of Termination
and ending after the expiration of a number of years equal to the Multiple.

(e) Board. The Board of Managers of AER (or, if applicable, the persons that
have the authority to act on behalf of AER).

(f) Buyer. The Person that acquires the Outstanding Equity or Outstanding Voting
Equity or the resulting entity in a Business Combination in connection with a
Change of Control or any subsidiary or other company affiliated with such Person
or entity.



--------------------------------------------------------------------------------

(g) Cause. The occurrence of any one or more of the following:

(i) The Employee’s willful failure to substantially perform his duties with the
Employer (other than any such failure resulting from the Employee’s Disability),
after a written demand for substantial performance is delivered to the Employee
that specifically identifies the manner in which the Committee believes that the
Employee has not substantially performed his duties, and the Employee has failed
to remedy the situation within fifteen (15) business days of such written
notice;

(ii) Gross negligence in the performance of the Employee’s duties which results
in material financial harm to the Employer;

(iii) The Employee’s conviction of, or plea of guilty or nolo contendere, to any
felony or any other crime involving the personal enrichment of the Employee at
the expense of the Employer or shareholders of the Employer; or

(iv) The Employee’s willful engagement in conduct that is demonstrably and
materially injurious to the Employer, monetarily or otherwise.

(h) Change of Control. The occurrence of any of the following events after the
Effective Date of this Agreement:

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 51% or more of either
(x) the then outstanding limited liability company interests in AER (the
“Outstanding Equity”) or (y) the combined voting power of the then outstanding
voting securities of AER (the “Outstanding Voting Equity”); provided, however,
that for purposes of this subsection (i), the following acquisitions shall not
constitute a Change of Control: (A) any acquisition by the Company or AER or any
of their affiliates, or (B) any acquisition by any corporation or entity of the
type described in subsection (ii) below that would not be a Change of Control
because it does not meet all the elements described in subsection (ii) below; or

(ii) the consummation of a reorganization, merger, or consolidation of AER or
sale or other disposition of all or substantially all of the assets of AER to
any other corporation or entity which, immediately prior to such transaction,
was not controlled by or under common control with the Company or AER (a
“Business Combination”).

(i) Code. The Internal Revenue Code of 1986, as amended from time to time.

(j) Committee. An appropriate committee of the Board that has been designated to
review claims.

(k) Company. Ameren Corporation and any successors thereto.

(l) Date of the Change of Control. The date on which a Change of Control occurs.

 

2



--------------------------------------------------------------------------------

(m) Date of Termination. The date on which the Employee ceases to be an employee
of AER and all other Employers.

(n) Disability. A termination of the Employee’s employment for Disability shall
have occurred if the Termination occurs because of a disability which qualifies
the Employee for benefits under the Employer’s long-term disability plan.

(o) Effective Date. March 13, 2013.

(p) Employer. AER, or any entity that is, at the applicable time, a member of
AER’s controlled group under Code Sections 414(b) or (c), or any successor
thereto.

(q) ERISA. The Employee Retirement Income Security Act of 1974, as amended, and
the regulations thereunder.

(r) Good Reason. The occurrence of any one or more of the following without the
Employee’s express written consent:

(i) a material diminution in the aggregate value of the Employee’s total
compensation (base pay, long- and short-term bonuses and benefits);

(ii) a material diminution in the Employee’s authority, duties, or
responsibilities; and

(iii) a requirement that the Employee be based at a location in excess of fifty
(50) miles from the location of the Employee’s principal job location or office;
except for required travel on business to an extent substantially consistent
with the Employee’s then present business travel obligations.

Employee shall notify AER in writing if he believes Good Reason exists. Employee
shall set forth in reasonable detail why Employee believes Good Reason exists;
provided, however, that Employee must provide AER with written notice of Good
Reason within a period not to exceed 30 days of the initial existence of the
condition alleged to give rise to Good Reason, upon the notice of which AER
shall have a period of 30 days during which it may remedy the condition. If
Employee terminates for Good Reason, provided that such termination is within 90
days following the initial existence of one or more conditions giving rise to
Good Reason and further provided that the condition giving rise to Good Reason
was not cured by AER within the 30-day cure period, Employee shall be deemed to
have terminated for Good Reason.

(s) Multiple. The Multiple is three (3).

(t) PSUP. Any outstanding Performance Share Unit Award granted to the Employee
pursuant to an agreement under the Ameren Corporation 2006 Omnibus Incentive
Compensation Plan, for which the performance period with respect to such award
has not ended on the Date of the Change of Control.

(u) Separation Benefits. The benefits described herein as Separation Benefits.

 

3



--------------------------------------------------------------------------------

(v) Separation Period. The period beginning on the Date of the Change of Control
and ending after the expiration of a number of years equal to the Multiple.

2. Term. This Agreement shall commence on the Effective Date and continue
thereafter until this Agreement terminates or is amended as a result of an
amendment or termination in accordance with this Agreement, or until the
Employee ceases to be employed with AER and all other Employers unless, at the
time he ceases to be employed, the Employee is entitled to payment of Separation
Benefits as provided herein. This Agreement shall remain in full force and
effect to the extent that the Employee is entitled to payment of Separation
Benefits hereunder, until the full amount of any such Separation Benefits
payable hereunder have been paid to the Employee. In the event that a Change of
Control has not been consummated before July 1, 2014, and the Separation
Benefits hereunder have not become payable prior to July 1, 2014, this Agreement
shall terminate on July 1, 2014.

3. Compensation. The Employee’s compensation shall be reviewed and set annually
by AER (and its designees).

4. Duties. The Employee shall perform the duties assigned to him from time to
time by AER (and its designees).

5. Death. AER’s obligations under this Agreement shall terminate on the last day
of the month in which the Employee’s death occurs. Any payments then due to the
Employee shall be made to the Employee’s estate.

6. Separation Benefits.

6.1 Termination with AER. The Employee shall be entitled to Separation Benefits
from AER as set forth in Section 6.2 below if, at any time after the Effective
Date of this Agreement and before the second anniversary of the Date of the
Change of Control, the Employee’s employment with AER and all other Employers is
terminated (i) by AER and all other Employers for any reason other than Cause or
(ii) by the Employee within 90 days after the occurrence of Good Reason. The
Employee shall not be entitled to Separation Benefits if the Employee’s
employment with AER and all other Employers is terminated (i) voluntarily by the
Employee without Good Reason (or more than 90 days after any event which
constitutes the occurrence of Good Reason), (ii) by reason of death or
Disability, or (iii) by AER and all other Employers for Cause.

6.2 Separation Benefits.

(a) If the Employee’s employment is terminated under circumstances entitling him
to Separation Benefits, the Employee shall receive, within 30 days of the Date
of Termination, a cash lump sum as set forth in subsection (b) below and the
continued benefits set forth in subsection (c) below. For purposes of
determining the benefits set forth in subsections (b) and (c), if the
termination of the Employee’s employment is for Good Reason after there has been
a reduction of the Employee’s base salary or annual bonuses, such reduction
shall be ignored.

(b) The cash lump sum referred to in Section 6.2(a) is the aggregate of the
following amounts:

 

4



--------------------------------------------------------------------------------

(i) the sum of (1) the Employee’s Annual Salary through the Date of Termination
to the extent not theretofore paid, (2) the product of (x) the Annual Bonus
Award and (y) a fraction, the numerator of which is the number of days in such
year through the Date of Termination, and the denominator of which is 365, and
(3) any accrued vacation pay, to the extent not theretofore paid and in full
satisfaction of the rights of the Employee thereto;

(ii) an amount equal to the product of (1) the Multiple times (2) the sum of
(x) the Annual Salary plus (y) the Annual Bonus Award; and

(iii) an amount (not less than zero) equal to the difference between (a) the
actuarial equivalent of the benefit under the qualified defined benefit
retirement plans in which the Employee participates immediately prior to the
Date of the Change of Control (collectively, the “Retirement Plan”) and any
excess or supplemental retirement plans in which the Employee participates
immediately prior to the Date of the Change of Control (collectively, the
“SERP”) which the Employee would receive if he had earned additional years of
service equal to the Multiple thereunder, with compensation during those years
equal to his compensation as in effect immediately before the termination (or,
after a Change of Control and if greater, as in effect immediately prior to the
Date of the Change of Control) and, for the avoidance of doubt, with accruals
during those years determined in a manner no less favorably than the manner in
which accruals are determined immediately prior to the Date of the Change of
Control, and (b) the actuarial equivalent of the Employee’s actual benefit (paid
or payable), if any, under the Retirement Plan and the SERP as of the Date of
Termination. The actuarial assumptions used for purposes of determining
actuarial equivalence shall be no less favorable to the Employee than the more
favorable of those in effect under the Retirement Plan and the SERP on the
Effective Date.

(c) The continued benefits referred to above are as follows:

(i) during the Benefits Period, the Employee and his family shall be provided
with medical, dental and life insurance benefits as if the Employee’s employment
had not been terminated (or, after a Change of Control and if greater, at the
same level that would have been available to the Employee and his family
immediately prior to the Date of the Change of Control); provided, however, that
if the Employee becomes reemployed with another employer and is eligible to
receive medical or other welfare benefits under another employer-provided plan,
the medical and other welfare benefits described herein shall be secondary to
those provided under such other plan during such applicable period of
eligibility; and

(ii) if the Employee’s employment is terminated by all Employers and AER other
than for Cause, AER shall, at its sole expense as incurred, provide the Employee
with outplacement services the scope and provider of which shall be selected by
the Employee in his sole discretion (but at a cost of not more than $30,000),
provided that no such outplacement services shall be provided beyond the end of
the second calendar year following the calendar year in which the Date of
Termination occurs;

 

5



--------------------------------------------------------------------------------

To the extent any benefits described in this Section 6.2(c) cannot be provided
pursuant to the appropriate plan or program maintained for employees, AER shall
provide such benefits outside such plan or program at no additional cost
(including, without limitation, tax cost) to the Employee.

Notwithstanding the foregoing, in the event that the Employee has in place a
deferral election with respect to the Annual Bonus Award for the year which
includes the Date of Termination, then the pro rata payment of the Annual Bonus
Award described in Section 6.2(b)(i)(2) shall be made at the time and in the
form elected with respect to the Annual Bonus Award for the year which includes
the Date of Termination.

6.3 Other Benefits Payable.

(a) The cash lump sum and continuing benefits described in Section 6.2 above
shall be payable in addition to, and not in lieu of, all other accrued or vested
or earned but deferred compensation, rights, options or other benefits which may
be owed to the Employee upon or following termination, including but not limited
to accrued vacation or sick pay, amounts or benefits payable under any bonus or
other compensation plans, stock option plan, stock ownership plan, stock
purchase plan, life insurance plan, health plan, disability plan or similar or
successor plan, but excluding any severance pay or pay in lieu of notice
required to be paid to the Employee under applicable law, which shall reduce the
benefits due hereunder. Notwithstanding anything herein to the contrary, in no
event shall the Employee be entitled to any payment or benefits hereunder if he
is entitled to payment or benefits under the Second Amended and Restated Ameren
Corporation Change of Control Severance Plan, as amended (“Ameren Plan”), and
this Agreement shall terminate immediately if the Employee becomes entitled to
any payment or benefits thereunder. The parties acknowledge that (i) Employee
shall not be eligible for payment or benefits under the Ameren Plan beginning on
the Date of a Change of Control hereunder, and (ii) the Board may decide, in its
discretion, to amend the Ameren Plan, including Schedule I thereto, to so
reflect; provided, however, that following the last day of the Separation Period
the Board may, but shall not be required to, amend the Ameren Plan again to
provide for the Employee’s eligibility thereunder.

(b) Notwithstanding anything herein to the contrary and in any PSUP award
agreement, PSUPs shall vest and be paid in accordance with the following:

(i) If the Employee’s employment is terminated on or before the Date of the
Change of Control under circumstances entitling him to Separation Benefits or if
the Employee continues employment with Buyer following a Change of Control, the
Employee shall be deemed to have retired on the Date of Termination, or the Date
of the Change of Control if continuing employment with Buyer, after reaching age
62 with five (5) years of service under the applicable PSUP agreement(s) for
purposes of determining the vesting and payment with respect to such PSUPs;

(ii) If the Employee’s employment is terminated prior to or on the Date of the
Change of Control under circumstances that do not entitle him to Separation
Benefits, the terms of any PSUP shall continue in full force and effect and
shall not be amended or otherwise affected by this Agreement.

The agreements reflecting the PSUPs are hereby amended by the Company and the
Employee to reflect the foregoing.

 

6



--------------------------------------------------------------------------------

6.4 Payment Obligations Absolute. The obligations of AER and the other Employers
to pay the Separation Benefits described in Section 6.2 shall be absolute and
unconditional and shall not be affected by any circumstances, including, without
limitation, any set-off, counterclaim, recoupment, defense or other right which
AER or any of the other Employers may have against the Employee. In no event
shall an Employee be obligated to seek other employment or take any other action
by way of mitigation of the amounts payable to the Employee under any of the
provisions of this Agreement, nor shall the amount of any payment hereunder be
reduced by any compensation earned by the Employee as a result of employment by
another employer, except as specifically provided in Section 6.2(c)(i).

7. Ongoing Obligations.

7.1 Confidentiality. During the term of this Agreement and thereafter, the
Employee agrees to keep in strict secrecy and not to disclose or use for his
account or for the benefit of any third party, now or in the future, any
confidential, proprietary information or trade secrets protected by law from
disclosure. This includes information and material belonging and relating to AER
(and its affiliate entities, including the Company and its affiliates) that is
not a matter of common knowledge or otherwise generally available to the public
about AER’s (and its affiliate entities, including the Company and its
affiliates) marketing, finances, management or personnel (collectively
“Confidential Information”). Further, the Employee agrees not to divulge or
release this Agreement or its contents, except to his attorneys, financial
advisors, or immediate family, provided they agree to keep this Agreement and
its contents confidential, or in response to a valid subpoena or court order.
Information that is or becomes publicly available through no wrongful act or
breach of obligation by the Employee shall not be deemed to be Confidential
Information. In the event the Employee receives a subpoena or court order
requiring the release of this Agreement or its contents or any Confidential
Information, the Employee will notify AER sufficiently in advance of the date
for the disclosure of such information in order to enable AER to contest the
subpoena or court order and the Employee agrees to cooperate with AER in any
related proceeding involving the release of this Agreement or its contents or
any Confidential Information.

7.2 Cooperation. During the term of this Agreement and thereafter, the Employee
agrees to cooperate with the Company and its subsidiaries and affiliates to the
fullest extent in connection with any litigation (including, without limitation,
existing litigation and future litigation), regulatory proceedings and
settlement negotiations involving the Company and/or its subsidiaries or
affiliates, including, without limitation, litigation and settlement
negotiations related to insurance coverage for the Taum Sauk energy center upper
reservoir breach in 2005. The Company shall provide the Employee with
reimbursement of his reasonable actual expenses, submitted and approved in
accordance with Company policy, and a reasonable rate of compensation, each as
determined in the Company’s sole discretion, in connection with any expense or
time actually requested and incurred by the Employee under this paragraph.

8. Non-Solicitation. During the term of this Agreement and for a period of two
years thereafter, the Employee will not, directly or indirectly, either for his
own account or for the account of any other entity or person, (i) induce or
attempt to induce any employee of AER, the Company or any affiliates of the
Company or AER to leave the employ of AER, the Company or any affiliates of the
Company or AER, (ii) in any way interfere with the relationship between AER, the
Company and their affiliates and any employee of any such entity, (iii) employ
or otherwise engage as an employee, independent contractor, or otherwise any
employee of AER, the Company or any

 

7



--------------------------------------------------------------------------------

affiliates of the Company or AER, or (iv) induce or attempt to induce any
customer, supplier, licensee, or business relation of AER, the Company or any
affiliates of the Company or AER to cease doing business with AER, the Company
or any affiliates of the Company or AER, or in any way interfere with the
relationship between any customer, supplier, licensee, or business relation of
AER, the Company or any affiliates of the Company or AER.

9. Remedies. The parties respectively acknowledge that the other party would be
greatly injured by, and have no adequate remedy at law for, breach of
obligations contained in paragraphs 7-8 above. The parties further recognize the
difficulty in ascertaining damages for breach of these provisions. Accordingly,
the parties agree that in the event of a breach and the parties do not promptly
(no longer than 30 days) correct the breach, either party may seek to enjoin
such breach in a Court of competent jurisdiction as well as recover liquidated
damages in the amount of Twenty Thousand Dollars and No Cents ($20,000.00) for
the breach.

10. Duration, Amendment and Termination.

10.1 Amendment or Termination. The Board may amend or terminate this Agreement
only with the written consent of the Employee. If a Change of Control occurs
while this Agreement is in effect, this Agreement shall continue in full force
and effect and shall not terminate or expire until after the Employee shall have
received all payments hereunder to which he became entitled.

10.2 Procedure for Amendment or Termination. Any amendment or termination of
this Agreement by the Board in accordance with the foregoing shall be made by
action of the Board in accordance with applicable charter and by-laws and
applicable law, and shall be evidenced by a written instrument signed by a duly
authorized officer of the Employer, certifying that the Board has taken such
action.

11. Miscellaneous.

11.1 Legal Fees and Expenses. AER shall pay as incurred all legal fees, costs of
litigation, costs of arbitration, prejudgment interest, and other expenses which
are incurred in good faith by the Employee as a result of AER’s refusal to
provide the benefits to which the Employee becomes entitled under this
Agreement, or as a result of AER’s (or any third party’s) contesting the
validity, enforceability, or interpretation of the Agreement, or as a result of
any conflict between the parties pertaining to this Agreement; provided,
however, that if the court (or arbitration panel, as applicable) determines that
the Employee’s claims were arbitrary and capricious, AER shall have no
obligation hereunder.

11.2 Employment Status. This Agreement does not impose on the Employee or the
Employers any obligation for the Employee to remain an employee or change the
status of the Employee’s employment or the Employers’ policies regarding
termination of employment.

11.3 Administration. AER has the full authority to control and manage the
operation and administration of this Agreement.

11.4 Section 409A. The Agreement is intended to comply with the requirements of
Section 409A of the Code or an exemption or exclusion therefrom and, with
respect to amounts that are subject to Section 409A of the Code, shall in all
respects be administered in accordance with

 

8



--------------------------------------------------------------------------------

Section 409A of the Code. Each payment under this Agreement shall be treated as
a separate payment for purposes of Section 409A of the Code. In no event may the
Employee, directly or indirectly, designate the calendar year of any payment to
be made under this Agreement. All reimbursements and in-kind benefits provided
under this Agreement that constitute deferred compensation within the meaning of
Section 409A of the Code shall be made or provided in accordance with the
requirements of Section 409A of the Code, including, without limitation, that
(i) in no event shall reimbursements by any Employer under this Agreement be
made later than the end of the calendar year next following the calendar year in
which the applicable fees and expenses were incurred, provided, that the
Employee shall have submitted an invoice for such fees and expenses at least 10
days before the end of the calendar year next following the calendar year in
which such fees and expenses were incurred; (ii) the amount of in-kind benefits
that any Employer is obligated to pay or provide in any given calendar year
(other than medical reimbursements described in Treas. Regs. §
1.409A-3(i)(1)(iv)(B)) shall not affect the in-kind benefits that any Employer
is obligated to pay or provide in any other calendar year; (iii) the Employee’s
right to have an Employer pay or provide such reimbursements and in-kind
benefits may not be liquidated or exchanged for any other benefit; and (iv) in
no event shall an Employer’s obligations to make such reimbursements or to
provide such in-kind benefits apply later than the Employee’s remaining lifetime
(or if longer, through the 20th anniversary of the Effective Date).

11.5 Unfunded Status. This Agreement is intended to be an unfunded arrangement
maintained primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees, within the meaning
of Section 401 of ERISA. All payments pursuant to the Agreement shall be made
from the general funds of AER and no special or separate fund shall be
established or other segregation of assets made to assure payment. Neither the
Employee nor any other person shall have under any circumstances any interest in
any particular property or assets of AER as a result of this Agreement.
Notwithstanding the foregoing, one or more of the Employers may (but shall not
be obligated to) create one or more grantor trusts, the assets of which are
subject to the claims of the Employers’ creditors, to assist them in
accumulating funds to pay their obligations under the Agreement.

Notwithstanding anything herein to the contrary, the Company shall guarantee the
payment of any Separation Benefits that become due hereunder only in the event
that AER or any other Employer or entity fails to pay such amounts due to the
Employer’s insolvency; provided, however, that AER and any other Employer shall
be required to demonstrate to the Company their collective financial insolvency
and inability to make payments hereunder as a condition to the Company becoming
required to make any payment in respect of such guarantee. In the event that the
Company becomes obligated to pay any amount under this provision, the Company
shall have the right to seek reimbursement from AER and all other Employers.

11.6 Validity and Severability. The invalidity or unenforceability of any
provision of the Agreement shall not affect the validity or enforceability of
any other provision of the Agreement, which shall remain in full force and
effect, and any prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

11.7 Governing Law. The validity, interpretation, construction and performance
of the Agreement shall in all respects be governed by the laws of Missouri,
without reference to principles of conflict of law, except to the extent
pre-empted by ERISA.

 

9



--------------------------------------------------------------------------------

11.8 Assignment by AER Permitted. AER may assign this Agreement and its rights
and obligations thereunder to an affiliate (including the Company or an
affiliate of the Company) which agrees to accept such assignment.

12. Mutual Release of Claims (“Release”).

12.1 Description of Release. For and in consideration of the representations,
covenants, promises, agreements and acknowledgments contained herein, the
sufficiency of which are hereby acknowledged, the parties agree as follows:

(a) For purposes of this Section, the term “Releasees” means Ameren Corporation
and all of its subsidiaries, including without limitation Ameren Energy
Resources Company, LLC, and affiliated entities, predecessors, successors,
assigns, directors, officers, administrators, officials, employees,
shareholders, transferees, agents, counsel, plans and insurers.

(b) Employee, on behalf of himself and each of his personal and legal
representatives, heirs, devisees, executors, successors and assigns, hereby
acknowledges full and complete satisfaction of, and fully and forever waives,
releases, acquits, and discharges the Releasees from, any and all claims, causes
of action, grievances, demands, rights, liabilities, damages of any kind,
obligations, costs, expenses, and debts, of every kind and nature whatsoever,
whether based on statute, tort, contract, common law, or other theory of
recovery, whether known or unknown, suspected or unsuspected, or fixed or
contingent, which Employee holds or at any time previously held against the
Releasees, or any of them, with the exception of claims challenging the validity
of or alleging breaches of this Agreement, through the effective date of this
Release (singularly, “Claim” and collectively, “Claims”). This general release
specifically includes, but is not limited to, any and all Claims:

(i) Arising under, based upon, or in any way related to Employee’s employment
with and/or service as an officer and/or director for any of the Releasees, or
incidents occurring during Employee’s employment with and/or service as an
officer and/or director for any of the Releasees; and/or

(ii) Arising out of any alleged promise or commitment by a Releasee to offer
Employee employment in the event of a Change of Control; and/or

(iii) Arising under, based upon, or in any way related to TITLE VII OF THE CIVIL
RIGHTS ACT OF 1964, as amended, THE CIVIL RIGHTS ACT OF 1991, 42 U.S.C. §1981,
THE AMERICANS WITH DISABILITIES ACT, THE REHABILITATION ACT, THE FAMILY AND
MEDICAL LEAVE ACT, THE FAIR LABOR STANDARDS ACT, THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT, THE AGE DISCRIMINATION IN EMPLOYMENT ACT, THE OLDER WORKERS
BENEFIT PROTECTION ACT, THE EQUAL PAY ACT, THE NATIONAL LABOR RELATIONS ACT, THE
WORKER ADJUSTMENT AND RETRAINING NOTIFICATION ACT, THE MISSOURI HUMAN RIGHTS
ACT, THE MISSOURI SERVICE LETTER STATUTE, THE MISSOURI WORKERS’ COMPENSATION
LAW, THE

 

10



--------------------------------------------------------------------------------

ELECTRIC SERVICE CUSTOMER CHOICE AND RATE RELIEF LAW OF 1997, and any other
federal, state, county, or local common law, statute, rule, ordinance, decision,
order, policy, or regulation prohibiting employment discrimination, harassment
and/or retaliation, providing for the payment of wages or benefits, or otherwise
creating rights or claims for employees, including, but not limited to, any and
all claims alleging breach of public policy, the implied obligation of good
faith and fair dealing, or any express, implied, oral or written contract,
handbook, manual, policy statement or employment practice, or claims alleging
misrepresentation, defamation, libel, slander, interference with contractual
relations, intentional or negligent infliction of emotional distress, invasion
of privacy, false imprisonment, assault, battery, fraud, negligence, or wrongful
discharge.

(c) The Company and AER hereby acknowledge full and complete satisfaction of,
and fully and forever waive, release, acquit and discharge Employee from, any
and all claims, causes of action, grievances, demands, rights, liabilities,
damages of any kind, obligations, costs, expenses and debts, of every kind and
nature whatsoever, whether based on statute, tort, contract, common law or other
theory of recovery, whether known or unknown, suspected or unsuspected, or fixed
or contingent, which the Company or AER hold or at any time previously held
against the Employee, with the exception of claims challenging the validity of
or alleging breaches of this Agreement and claims relating to the right to
recoup, claw back, or otherwise recover payments to Employee to the extent
required by the Sarbanes-Oxley Act of 2002, the Dodd-Frank Wall Street Reform
and Consumer Protection Act, or any other federal or state securities statute or
rule, through the effective date of this Release (singularly, “Claim” and
collectively, “Claims”).

12.2 Agreement Not to Sue. Employee and the Company and AER hereby agree not to
sue or pursue any claim against Releasees or Employee, respectively, with
respect to any Claims released in this Agreement except as specifically stated
below. The parties hereby agree that if any such Claim referenced herein is
filed, pursued or otherwise prosecuted, the parties waive their right to relief
from such Claim, including the right to damages, attorneys’ fees, costs, and any
and all other relief, whether legal or equitable, sought in connection with such
Claim. The parties further agree that if they, or anyone on their behalf, file,
pursue or otherwise prosecute any such Claim, then they shall be liable for the
payment of all damages and costs, including attorneys’ fees, incurred by the
other parties, or any of them, in connection with such Claim. In addition, the
Releasees shall no longer be obligated to make any payment or benefit not
already made to Employee, and Employee will forfeit all amounts payable by the
Releasees pursuant to this Agreement. This Agreement not to sue does not
prohibit Employee from pursuing a lawsuit or claim to challenge the validity or
enforceability of this Release under the Age Discrimination in Employment Act or
the Older Workers Benefit Protection Act, nor does it render Employee liable for
damages or costs, including attorneys’ fees, incurred by Releasees in connection
with a lawsuit or claim to challenge the validity or enforceability of this
Release or the Agreement under the Age Discrimination in Employment Act or the
Older Workers Benefit Protection Act. The parties further agree that if a
trier-of-fact finds that if one party has otherwise breached any of the terms of
this Release or the Agreement, then such party shall be liable for the payment
of all damages, costs and expenses, including attorneys’ fees, incurred by the
Employee or Releasees, whichever is applicable, in connection with such breach.
Employee represents and warrants that as of the date he signs this Release, he
has not initiated or caused to be initiated against Releasees any administrative
claim, investigation,

 

11



--------------------------------------------------------------------------------

proceeding, or suit of any kind. The parties acknowledge that by signing this
Release, they are not waiving any rights which may arise in the future.

12.3 General Release. The parties hereby acknowledge and agree that the release
set forth herein is a general release of all Claims that (i) Employee holds or
previously held against Releasees, or any of them, and (ii) that the Company and
AER hold or previously held against Employee, in either case whether or not such
Claims are specifically referred to herein. No reference herein to any specific
Claim, statute or obligation is intended to limit the scope of this general
release and, notwithstanding any such reference, this Release shall be effective
as a full and final bar to all Claims that are released in this Release.

12.4 Consideration. The Employee expressly agrees, acknowledges and understands
that: (a) the consideration set forth in this Agreement is consideration that he
is not otherwise entitled to and is given in exchange for this Release; (b) he
has had a full opportunity to read and consider this Release and the Agreement;
and (c) he has knowingly and voluntarily entered into this Release and the
Agreement, and fully understands and agrees to all of their terms.

12.5 Release is Binding on Successors. This Release shall be binding upon, and
shall inure to the benefit of, the Employee and his personal and legal
representatives, heirs, devisees, executors, successors, and assigns, and the
Releasees and their successors and assigns.

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
Effective Date.

 

          AMEREN ENERGY RESOURCES COMPANY LLC     By:   /s/ Gregory L. Nelson  
  Name:   Gregory L. Nelson     Title:   Senior Vice President, General Counsel
and Secretary Date: March 13. 2013           AMEREN CORPORATION     By:   /s/
Martin J. Lyons, Jr.     Name:   Martin J. Lyons, Jr.     Title:   Executive
Vice President and Chief Financial Officer

Date: March 13. 2013

     

 

12



--------------------------------------------------------------------------------

    EMPLOYEE     By:   /s/ Steven R. Sullivan     Name:   Steven R. Sullivan    
Title:   President & CEO AER

Date: 3/12/13

     

 

13